Exhibit 10.3
 
RUBY DEVELOPMENT COMPANY
P.O. Box 1241
Grass Valley, CA  95945


November 19, 2013


Perry Leopold, CEO
North Bay Resources Inc.
P.O. Box 162
Skippack, PA  19474




Amendment to Modification and Extension Agreement




Dear Perry,


This letter is to formalize certain amendments to the "Modification and
Extension Agreement" dated March 19, 2013, by and between Ruby Development
Company ("RDC") and North Bay Resources ("NBRI"), herein called the "Agreement",
which Agreement made modifications in the note payable to Ruby Development
Company by North Bay Resources (herein the "Note").


NBRI and RDC confirm and acknowledge that the Agreement is in full force and
effect, that there have been no uncured events of breach to date, and that each
represents and warrants to the other that they are in material compliance with
the Agreement.  Except for the changes made by this amendment, the Agreement
remains in full force and effect without modification.


The Parties hereby agree that the said Agreement is amended as follows:


1.Section 1, which reads, "In addition to the regular payments on the note
provided herein, NBRI shall pay RDC a payment on the note in the amount of ONE
MILLION DOLLARS ($1,000,000.00) on or before December 30, 2013", is hereby
deleted in its entirety.


2.Beginning with NBRI's monthly payment against the Note (herein the "monthly
payment") due on January 1, 2014, the monthly payments on the Note are increased
to SIXTY THOUSAND DOLLARS ($60,000.00) principal and interest.


3.The minimum amount of the monthly payment due and payable on the first day of
each and every month shall be TWENTY THOUSAND DOLLARS ($20,000.00), with the
balance of the given SIXTY THOUSAND DOLLARS ($60,000.00) monthly payment to be
paid before the end of such month.

 
 
 
Amendment -- November 2013
1

--------------------------------------------------------------------------------

 


4.In the event that NBRI pays the entire monthly payment to RDC on or before the
20th day of any given month, then the interest on the remaining balance of the
Note after such payment shall be calculated as though the entire said monthly
payment had been received on the first day of such month.


5. In the event that NBRI pays the balance of any given monthly payment to RDC
after the 20th day of the given month, then the interest on the remaining
balance of the Note after such payment shall be calculated as though the partial
monthly payment had been received on the first day of the following month.


6.The parties agree that NBRI may facilitate the payment to RDC of all or part
of any given monthly payment by a third party or parties, and that any such
monthly payment or portion thereof received by RDC shall be applied toward
NBRI's monthly payment for such month.


7.As compensation for RDC amending the Agreement as provided herein, NBRI shall
issue warrants to RDC for FOUR MILLION (4,000,000) NBRI shares at the price of
FOUR CENTS ($0.04) expiring on December 30, 2018.


8.As additional compensation for RDC amending the Modification and Extension
Agreement as provided herein, NBRI shall extend the expiration of RDC's other
warrants to December 30, 2018.


9.As additional compensation for RDC amending the Modification and Extension
Agreement as provided herein, NBRI agrees to reimburse RDC's attorney fees spent
to evaluate and draft the documents relating to this amendment.




Yours truly,


RUBY DEVELOPMENT COMPANY






By:     /s/ W. R. Frederking                                   
W. R. “Rick” Frederking, Partner




Acknowledged and Agreed this 19th day of November, 2013:


North Bay Resources, Inc.






By:    /s/Perry Leopold                                          
Perry Leopold, President and CEO
 
 
 
Amendment -- November 2013
2

 

--------------------------------------------------------------------------------

 